- Case 1:21-cv-01884-DLC Document 95 Filed 07/30/21 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Alevi8s4 (DLC)
BCBSM, INC., d/b/a BLUE CROSS and BLUE ;

SHIELD OF MINNESOTA, on behalf of : ORDER
itself and those similarly situated, :

 

Plaintiff,
-VY¥o

VYERA PHARMACHUTICALS, LLC, PHOENIXUS :
AG, MARTIN SHKRELI, and KEVIN MULLEADY,:

Defendants.

DENISE COTE, District Judge:

On July 23 and July 26, 2021, non-party witnesses Axium
Healthcare Pharmacy and Kroger Specialty Pharmacy, Inc. filed
motions to quash the plaintiff's subpoenas. A telephone
conference was scheduled for July 30 at 1:00 p.m. On July 29,
the plaintiff filed an opposition to the motions to quash. ft
is hereby

ORDERED that the plaintiff and the non-party witnesses

shall meet and confer regarding the plaintiff’s subpoenas.

 
Case 1:21-cv-01884-DLC Document 95 Filed 07/30/21 Page 2 of 2

IT IS FURTHER ORDERED that the telephone conference
scheduled for July 30 is adjourned to Monday, August 2, 2021 at
4:00 p.m. The parties shall use the dial-in information

provided in the previous scheduling Order.

Dated: New York, New York
July 30, 2021

Li | ih by
DENISE COTE
United States District Judge

i

 
